8 N.Y.3d 1014 (2007)
870 N.E.2d 680
839 N.Y.S.2d 441
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
CYNTHIA LONG, Appellant.
Court of Appeals of the State of New York.
Decided June 12, 2007.
*1015 Center for Appellate Litigation, New York City (Robert S. Dean of counsel), for appellant.
Robert M. Morgenthau, District Attorney, New York City (Tracy L. Conn and Mark Dwyer of counsel), for respondent.
Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed. Supreme Court properly denied defendant's motion for a Mapp/Dunaway hearing in light of defendant's failure to raise a factual dispute as to reasonable suspicion for her detention and subsequent arrest. "[T]he sufficiency of defendant's factual allegations should be evaluated by (1) the face of the pleadings, (2) assessed in conjunction with the context of the motion, and (3) defendant's access to information" (People v Mendoza, 82 NY2d 415, 426 [1993]; see also People v Lopez, 5 NY3d 753, 754 [2005]). Under the circumstances of this case, defendant had ample access to relevant information regarding the factual predicate for her arrest, including access to the People's "write-up" of her conduct which the court read to her and her counsel at arraignment. Defendant failed to specifically challenge the identified informant's basis of knowledge in her suppression motion (cf. People v Bryant, 8 NY3d 530, 534).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed in a memorandum.